Citation Nr: 0903502	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
March 1972.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral hearing loss and assigned an initial 20 percent 
rating, effective April 26, 2004.  Thereafter, the veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected bilateral hearing loss disability.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In November 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

The Board observes that in April 2004, the veteran filed a 
claim for service connection for a ruptured right ear drum.  
In a formal claim for service connection received in May 
2004, the veteran described his claimed disability as 
"damaged and loss of hearing of right ear."  In subsequent 
statements received from the veteran, he described an ear 
injury as a result of artillery fire during active military 
service.  The Board refers this matter to the RO for 
appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All development action needed to fairly adjudicate the 
claim on appeal has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than 
Level VII hearing loss in the right ear and no worse than 
Level IV hearing loss in the left ear for VA purposes.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the veteran did not receive proper 
notice of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court).  In this 
case, the veteran's claim for entitlement to service 
connection for bilateral hearing loss was received in April 
2004, but he has not explicitly been notified of criteria 
necessary to establish entitlement to service connection.  
Instead, in correspondence dated in June 2004, the RO 
notified him of the evidence it had requested from private 
treatment providers identified by the veteran and asked him 
to provide additional information.  Additional correspondence 
dated in August 2005 provided information about increased-
rating claims.  Although the RO has not provided a notice 
letter that specifically identifies what the evidence must 
show for entitlement to service connection, the Board finds 
that the veteran is not shown to be prejudiced by the timing, 
content, or form of VCAA notice because he was awarded 
service connection for his claimed disability.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also Dunlap v. Nicholson, 21 Vet. App.112 (2007) 
(holding that notice deficiencies are not prejudicial if they 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Again, because 
of the decision in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.

The Board notes that the veteran testified that he began 
receiving disability compensation a few years ago from the 
Social Security Administration (SSA).  He testified that he 
injured his neck while working in a naval shipyard because he 
did not hear what was coming towards him, and he almost broke 
his neck.  During a July 2008 VA examination, he reported a 
serious head injury with bruising to the brain in 2001 while 
working at the shipyard, indicating that he was knocked 
unconscious and hospitalized for several days.  When the 
record suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records 
would have no reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

Here, the veteran's claim is for a higher initial rating for 
bilateral hearing loss.  Records that are pertinent to a 
higher initial rating for bilateral hearing loss include 
audiometric findings reported in numeric, rather than 
graphic, format, as well as speech recognition scores using 
the Maryland CNC Test.  See 38 C.F.R. § 3.385 (2008); Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Although any available SSA records may 
affirm the presence of his bilateral hearing loss, they would 
not be pertinent to the veteran's claim for a higher initial 
disability rating for VA purposes, particularly in view of 
the fact that the neck injury that occurred in 2001 
reportedly provided the basis for the SSA award, and that 
injury occurred several years before the veteran first 
requested service connection for bilateral hearing loss.  
Notably, the veteran has not identified that those SSA 
records, or any other records around the time of his injury, 
contain any audiometric testing results or any other evidence 
pertinent to his current bilateral hearing loss disability.  
Therefore, the Board finds that the SSA records would not 
provide the information necessary to substantiate his claim.  
The Board is directed to avoid remanding a claim that would 
not result in any additional benefit to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Consequently, this writing decides the 
veteran's claim on appeal.

The veteran has been provided opportunities to submit 
information and evidence necessary to substantiate his claim.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant private and VA treatment records 
pertaining to his bilateral hearing loss disability have been 
obtained and associated with his claims file.  The veteran 
has also been provided with contemporaneous VA audiological 
examinations to assess the current nature and extent of his 
bilateral hearing loss.  Furthermore, the veteran has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.
The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2008).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).  

Factual Background and Analysis

In this case, the veteran is currently assigned a 20 percent 
rating for his service-connected bilateral hearing loss 
pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 
(2008), with special consideration given to section 4.86(b) 
due to an exceptional pattern of hearing impairment.

The Board notes that the veteran filed a claim in July 1972 
for high frequency, bilateral, sensorineural, noise-induced 
hearing loss as a result of artillery fire.  He appeared for 
a VA examination in August 1972.  At the time, no hearing 
loss was noted, but because the veteran complained of hearing 
problems, the physician recommended an audiogram and 
evaluation by an ear, nose, and throat specialist.  The 
veteran failed to appear for a VA audiometric examination in 
October 1972.  In a letter dated in October 1972, the RO 
notified the veteran that they needed current medical 
information to determine the extent or severity of his 
claimed disability.  He was invited to reschedule the 
examination, but no response was received.  In this regard, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In June 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
30
75
95
105
76
LEFT
15
20
40
70
85
54

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.
Because the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz for the right 
ear, the Board will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral, which will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(b) (2008).

Applying the above results to the Table VI chart, a puretone 
threshold average of 76 and a speech discrimination of 94 
percent in the right ear results in Level II hearing for that 
ear.  A puretone threshold average of 54 and a speech 
discrimination of 98 percent in the left ear will result in 
Level I hearing for that ear.  Applying these results to the 
Table VII chart, a Level II for the right ear combined with a 
Level I for the left ear will result in a noncompensable (0 
percent) evaluation.

Applying the above results to the Table VIA chart, a puretone 
threshold average of 76 for the right ear is a Level VI, 
which is then elevated to Level VII for that ear.  However, 
because the pure tone thresholds are not 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 Hz in the left 
ear, it must be rated under Table VI, and remains at Level I.  

Applying these results to the Table VII chart, a Level VII 
for the right ear combined with a Level I for the left ear 
will result in a 0 percent evaluation.  The veteran was 
awarded a 20 percent rating based on the incorrect 
application of the Table VIA chart to the results of his June 
2004 audiological evaluation.  While a 0 percent rating 
should have been awarded, the Board will not disturb the 
initial 20 percent rating assigned.

A July 2008 VA audiology examination yielded the following 
results:  


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
40
70
90
105+
76
LEFT
20
25
50
80
90
61

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 76 and a speech discrimination of 84 
percent in the right ear will result in level III hearing for 
that ear.  A puretone threshold average of 61 and a speech 
discrimination of 88 percent in the left ear will result in 
level III hearing for that ear.  Applying these results to 
the Table VII chart, a level III for the right ear combined 
with a level III for the left ear will result in a 
noncompensable evaluation.  

Application of the above results to the Table VIA chart is 
not warranted here because while the puretone threshold level 
for the right ear is 70 decibels or more at 2000 Hertz, it is 
more than 30 decibels at 1000 Hertz.  Similarly, while the 
puretone threshold level for the left ear is 30 decibels or 
less at 1000 Hertz, it is less than 70 decibels at 2000 
Hertz.  

The Board is at a loss to understand why the veteran is rated 
20 percent disabled for his hearing loss, when mechanical 
application of the rating table results in a 0 percent rating 
at all times since service connection for a bilateral hearing 
loss was awarded .  However, the Board will not disturb the 
presently assigned 20 percent rating.  Obviously, the 
evidence of record does not reflect impaired hearing acuity 
levels which would warrant the assignment of an initial 
evaluation in excess of 20 percent for bilateral hearing 
loss.  

The Board has reviewed additional VA and private treatment 
records submitted by the veteran; however, as they contain no 
audiometric findings, they provide no basis for evaluating 
the veteran's service-connected bilateral hearing loss 
disability. 

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of an initial evaluation in excess of 20 percent 
for bilateral hearing loss.  Therefore, entitlement to an 
initial rating in excess of 20 percent for bilateral hearing 
loss is not warranted.  The Board has considered staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


